

Ally Financial Inc.
1177 Avenue of the Americas
New York, NY 10036


April 7, 2015


Mr. Michael A. Carpenter

Dear Mike:


         This letter agreement (“Letter Agreement”) memorializes our agreement
with respect to the termination of your employment with Ally Financial Inc. (the
“Company”) effective at the close of business on February 13, 2015 (the
“Termination Date”). As of that date, you had resigned from all board and
officer positions held at the Company or any affiliate or subsidiary of the
Company. Nothing in this Letter Agreement shall affect your rights under
applicable compensation and benefit plans of the Company including equity
incentive plans and awards thereunder nor your entitlements to indemnification
provided to you under corporate documents, including the certificate of
incorporation and by-laws, and directors’ and officers’ insurance policies.


         From April 7, 2015 through December 31, 2015 (the “Consulting Period”)
you agree to provide such general consulting services as the Company may
reasonably request from time to time. The services shall take into account your
personal and business schedule, and, to the extent practicable, may be performed
by you by telephone, email or other communication process not requiring your
being at a specific location when performing them. In consideration for your
consulting services the Company shall contribute $2,500,000 to one or more
charitable organizations as designated by you. Such designation shall be made by
you in writing to the Company prior to commencement of contributions. Such
contributions shall be made in pro rata monthly installments commencing with the
first business day of the month following your designation of the charities and
ending on December 1, 2015. We each agree to sign, concurrently with the
execution of this Letter Agreement, the mutual Release as set forth in Exhibit A
hereto. For the sake of clarity, in order to receive the amount described in the
preceding sentence, you must not revoke the AEDA Release (as defined in Exhibit
A) within the required 7-day revocation period.



1




    
    

--------------------------------------------------------------------------------



    In addition, you shall be entitled to (i) payment of cash in respect of the
Deferred Stock Units currently held by you under the Deferred Stock Unit award
agreements between you and the Company (subject to adjustment as provided in the
award agreements and the Long-Term Equity Compensation Incentive Plan) which
shall be payable in accordance with the terms of such awards; (ii) any welfare
benefits under any Company welfare benefit plan to which you are or became
entitled under the terms of such plans (other than the Ally Financial Inc.
Severance Plan and any other severance benefit plan, provided that the Company
does not commit a material breach of this Letter Agreement or the Release; and
(iii) your retirement benefits under the tax qualified 401(k) plans. You shall
also be entitled to continued medical, dental and disability benefits under the
applicable programs of the Company (the “Health and Welfare Benefits”) if you
make timely application for such Health and Welfare Benefits pursuant to your
benefit continuation rights under the Consolidated Omnibus Budget Reconciliation
Act of 1985 ("COBRA").


Except as otherwise specifically provided below, the obligations of the Company
to you which arise upon the termination of your employment pursuant to this
Letter Agreement shall not be subject to mitigation or offset.


         You agree that you will not at any time publish or communicate to any
person or entity any Disparaging (as defined below) remarks, comments or
statements concerning the Company, its parent, subsidiaries and affiliates, and
their respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns. The Company
agrees to instruct its executive officers and directors to refrain from
publishing or communicating to any person or entity any Disparaging remarks,
comments or statements concerning you at any time, provided that, nothing shall
prevent either you or the Company from (a) responding in a truthful manner to
inquiries regarding your employment or the termination thereof, from investors,
regulators, the Company’s auditors or insurers, or as otherwise may be required
by applicable law, rules or regulations, or (b) disclosing information
concerning your employment, or the termination of your employment, to officers
of the Company or its affiliates who, at the discretion of the Company, should
know such information. “Disparaging” remarks, comments or statements are those
that impugn the character, honesty, integrity or morality or business acumen or
abilities of the individual or entity being disparaged in connection with any
aspect of the operation of business. Nothing in this paragraph shall prohibit
the reporting of

2


    
    

--------------------------------------------------------------------------------



misconduct by any party to any court of law, any governmental agency having
supervisory authority over the business of the Company or any administrative or
legislative body (including a committee thereof) of the government of the U.S.
or any state of the U.S. (any or all, “Government Authority”).


         During the course of your employment by the Company, you had access to
certain trade secrets and confidential information relating to the Company and
its subsidiaries (the “Protected Parties”) which is not readily available from
sources outside the Company. The confidential and proprietary information and,
in any material respect, trade secrets of the Protected Parties are among their
most valuable assets, including, but not limited to, their customer, supplier
and vendor lists, databases, competitive strategies, computer programs,
frameworks, or models, their marketing programs, their sales, financial,
marketing, training and technical information, their product development (and
proprietary product data) and any other information, whether communicated
orally, electronically, in writing or in other tangible forms concerning how the
Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their retail,
investment and other businesses. The Protected Parties invested, and continue to
invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
“Confidential Information”), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. You acknowledge that such Confidential Information constitutes
valuable, highly confidential, special and unique property of the Protected
Parties. You shall hold in a fiduciary capacity for the benefit of the Protected
Parties all Confidential Information relating to the Protected Parties and their
businesses, which shall have been obtained by you during your employment by the
Company or its subsidiaries and which shall not be or become public knowledge
(other than by acts by you or your representatives in violation of this Letter
Agreement). You shall not disclose any Confidential Information, directly or
indirectly, to any person or entity for any reason or purpose whatsoever, nor
shall you use it in any way, except (i) in the course of your consulting
services as provided above, (ii) to enforce any rights or defend any claims
hereunder or under any other agreement to which you are a party, provided that
such disclosure is relevant to the enforcement of such rights or defense of such
claims and is only disclosed in the formal proceedings related thereto, (iii) as
may be ordered by, or in the context of,

3


    
    

--------------------------------------------------------------------------------



reporting misconduct to a Government Authority, (iv) as to such Confidential
Information that becomes generally known to the public or trade without your
violation of this paragraph of this Letter Agreement or (v) to your spouse,
attorney and/or your personal tax and financial advisors as reasonably necessary
or appropriate to advance your tax, financial and other personal planning (each
an “Exempt Person”), provided such Exempt Person agrees to hold such
Confidential Information in confidence to the same extent that you are required
to do so hereunder. You shall take all reasonable steps to safeguard the
Confidential Information. You understand and agree that you shall acquire no
rights to such Confidential Information, except as explicitly provided above.


        All originals and copies of documents, drawings, specifications, data,
computer programs, electronic files, evaluation mechanisms and analytics and
similar items (and the contents of thereof) containing Confidential Information,
including all customer lists, specific customer information, compilations of
product research and marketing techniques of the Company and its subsidiaries,
whether prepared by you or otherwise coming into your possession, shall remain
the exclusive property of the Company and its subsidiaries; provided, however,
nothing in this Letter Agreement shall prevent you from retaining your personal
notes, personal memoranda and personal correspondences and personal rolodexes.


         As requested by the Company and at the Company’s expense, you will
promptly deliver to the Company and its subsidiaries all copies and embodiments,
in whatever form, of all Confidential Information in your possession or within
your control (including, but not limited to, memoranda, records, notes, plans,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes, computer drives and all other materials
containing any Confidential Information provided that this requirement does not
apply to personal materials which you are permitted to retain as provided
above).


    It is understood and agreed that while employed by the Company or its
subsidiaries you assigned to the Company your interest in any invention,
improvement or discovery made or conceived by you, either alone or jointly with
others, in connection with your employment with the Company. At the Company’s
request and expense, you will assist the Company and its subsidiaries (subject
to reasonable notice and taking into account your schedule) in connection with
any controversy or legal proceeding relating to such invention, improvement or

4


    
    

--------------------------------------------------------------------------------



discovery and in obtaining domestic and foreign patent or other protection
covering the same.  


         Following the Termination Date, including but not limited to the
Consulting Period, you will give your assistance and cooperation upon reasonable
advance notice, with due consideration for your other business or personal
commitments, with respect to any investigation or the Company’s defense or
prosecution of any existing or future claims or litigations or other proceedings
relating to matters in which you were involved or of which you had knowledge by
virtue of your employment with the Company. This may include your cooperation in
any matter relating to your position with the Company, or your expertise or
experience, as the Company may reasonably request, including your attendance and
truthful testimony when reasonably deemed appropriate by the Company. In no
event shall our cooperation materially interfere with your services for a
subsequent employer or other similar service recipient. To the extent permitted
by law, the Company agrees that (i) it will promptly reimburse you for your
reasonable and documented expenses in connection with your rendering assistance
and/or cooperation requested under this paragraph upon your presentation of
documentation for such expenses and (ii) you will be compensated at an agreed
reasonable rate of pay for the services as requested under this paragraph
rendered after the conclusion of the Consulting Period.


         During the 12-month period following the Termination Date, you shall
not (a) directly or indirectly solicit or attempt to solicit or induce, directly
or indirectly, any party who is a customer of the Company or its subsidiaries or
who is a prospective customer that has been identified and targeted by the
Company or its subsidiaries, for the purpose of marketing, selling or providing
to any such party any services or products offered by or available from the
Company or its subsidiaries or (b) directly or indirectly solicit or attempt to
solicit any employee of the Company or any of its subsidiaries (a “Current
Employee”) or any person who was an employee of the Company or any of its
subsidiaries during the 60-day period immediately prior to the Termination Date
(a “Former Employee”) to terminate such employee’s employment relationship with
the Protected Parties in order, in either case, to enter into a similar
relationship with you, or any other person or any entity or hire any employee or
Former Employee. For the sake of clarity, nothing in this paragraph shall
prevent you from providing referrals or recommendations on behalf of a Current
Employee or a Former Employee.



5


    
    

--------------------------------------------------------------------------------



        During the Consulting Period, you will not, whether individually, as a
director, manager, member, stockholder, partner, owner, employee, consultant or
agent of any business, or in any other capacity, other than on behalf of the
Company or a subsidiary, organize, establish, own, operate, manage, control,
engage in, participate in, invest in, permit your name to be used by, act as a
consultant or advisor to, render services for (alone or in association with any
person, firm, corporation or business organization), or otherwise assist any
person or entity that engages in or owns, invests in, operates, manages or
controls any venture or enterprise which engages or proposes to engage in any
business conducted by the Company or any of its subsidiaries on the date of your
termination of employment or within 6 months prior to your termination of
employment in the geographic locations where the Company and its subsidiaries
engage, or have active plans to engage, of which you are aware, in such business
(the “Business”). Notwithstanding the foregoing, nothing in this Letter
Agreement shall prevent you from (i) owning for passive investment purposes not
intended to circumvent this Letter Agreement, less than five percent (5%) of the
publicly traded common equity securities of any company engaged in the Business
(so long as you have no power to manage, operate, or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the voting powers
afforded you in connection with customary equity ownership), (ii) being employed
by or otherwise associated with an organization or entity of which a subsidiary,
division, segment, unit, etc. is engaged in the Business (a “Competing
Division”), provided that (x) you have no direct or indirect responsibilities or
involvement with such Competing Division, (y) the Competing Division does not
account for more than 20% of the gross revenues of such organization or entity
for its prior fiscal year and (z) the Business that is competitive with the
Company or any of its Subsidiaries does not account for more than 20% of the
gross revenues of the Company and its Subsidiaries.
         
         We both acknowledge and agree that your breach or threatened breach of
any of the restrictive covenants as set forth above will result in irreparable
and continuing damage to the Protected Parties for which there may be no
adequate remedy at law and that the Protected Parties shall be entitled to seek
equitable relief, including specific performance and injunctive relief as
remedies for any such breach or threatened or attempted breach, without
requiring the posting of a bond. You hereby consent to the grant of an
injunction (temporary or otherwise) against you or the entry of any other court
order against you prohibiting and

6


    
    

--------------------------------------------------------------------------------



enjoining you from violating, or directing you to comply with, any provision of
the above paragraphs of this Letter Agreement, if such is determined by a court
of competent jurisdiction. You also agree that such remedies shall be in
addition to any and all other remedies, including damages, available to the
Protected Parties against you for such breaches or threatened or attempted
breaches.


         The Company agrees, to the extent permitted by applicable law and its
organizational documents, to indemnify, defend and hold you harmless from and
against any and all losses, suits, actions, causes of action, judgments,
damages, liabilities, penalties, fines, costs or claims of any kind or nature
(“Indemnified Claim”), including reasonable legal fees and related costs
incurred by you in connection with the preparation for or defense of any
Indemnified Claim, whether or not resulting in any liability, to which you may
become subject or liable or which may be incurred by or assessed against you,
relating to or arising out of your employment by the Company or the services to
be performed pursuant to this Letter Agreement. The Company’s obligations under
this paragraph shall be in addition to any other right, remedy or
indemnification that you may have or be entitled to at common law or otherwise.
For a period of 6 years after the Termination Date, the Company agrees to
continue and maintain a directors and officers’ liability insurance policy
covering you to the extent and in no less amount than the Company provides such
coverage on the Termination Date for its managers, directors and/or other
executive officers.


         Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, including by
courier service with receipt acknowledged in writing, emailed, sent by facsimile
transmission or sent by certified or registered mail, postage prepaid and return
receipt requested and shall be deemed to have been delivered on the date of
delivery, the date of emailing or other facsimile transmission, or on the third
business day after the date of mailing, addressed as follows (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof):
 
If to the Company, to:


Ally Financial Inc.
1177 Avenue of the Americas


7


    
    

--------------------------------------------------------------------------------



New York, NY 10036
Attention: Office of the General Counsel


With a copy to:


Davis Polk & Wardwell LLP
450 Lexington Ave.
New York, NY 10012
Attention: Edmond FitzGerald


If to you, to your home address reflected in the Company’s records.


         This Letter Agreement contains the entire agreement between you and the
Company with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect to such subject matter. For the sake
of clarity, nothing in this paragraph is intended to negate or otherwise
adversely affect your rights under compensation and benefit programs at the
Company including, without limitation, the Deferred Stock Units.


         You represent and warrant that you are not a party to or subject to any
restrictive covenants, legal restrictions or other agreements in favor of any
entity or person which would in any way preclude, inhibit, impair or limit your
ability to perform your obligations under this Letter Agreement, including, but
not limited to, non-competition agreements, non-solicitation agreements or
confidentiality agreements. The Company represents and warrants that it is fully
authorized and empowered to enter into this Letter Agreement and that the
performance of its obligations under this Letter Agreement will not violate any
agreement between it and any other person, firm or organization.


         This Letter Agreement may be amended, modified, superseded, canceled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by both you and the Company. No delay on the part of
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.



8


    
    

--------------------------------------------------------------------------------



         This Letter Agreement, except to the extent superseded by Federal law,
shall be governed and construed in accordance with the laws of the State of New
York applicable to agreements made and not to be performed entirely within such
state, without regard to conflicts of law principles.


         We both agree irrevocably to submit to the exclusive jurisdiction of
the Federal courts or, if no Federal jurisdiction exists, the state courts,
located in the City of New York, Borough of Manhattan, for the purposes of any
suit, action or other proceeding brought by any party arising out of any breach
of any of the provisions of this Letter Agreement and hereby waive, and agree
not to assert by way of motion, as a defense or otherwise, in any such suit,
action, or proceeding, any claim that it is not personally subject to the
jurisdiction of the above-named courts, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper, or that the provisions of this Letter Agreement may not
be enforced in or by such courts. In addition, we both agree to waive trial by
jury.


        This Letter Agreement, and the rights and obligations hereunder, may not
be assigned by the Company or by you without written consent signed by the other
party, provided that the Company may assign this Letter Agreement to any
successor that continues all, or substantially all, the business of the Company.


         This Letter Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.


         If any term, provision, covenant or restriction of this Letter
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Letter Agreement shall
remain in full force and effect and shall in no way be affected or impaired or
invalidated. You acknowledge that the restrictive covenants contained in this
Letter Agreement are a condition of this Letter Agreement and are reasonable and
valid in temporal scope and in all other respects. For the sake of clarity, if
any court determines that any of the restrictive covenants contained in this
Letter Agreement, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not

9


    
    

--------------------------------------------------------------------------------



thereby be affected and shall be given full effect, without regard to the
invalid portion. If any court determines that any of such covenants, or any part
thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court shall reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable.


         The Company or other payor is authorized to withhold from any benefit
provided or payment due hereunder, the amount of withholding taxes due any
federal, state or local authority in respect of such benefit or payment and to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such withholding taxes.


         Notwithstanding any other provision of this Letter Agreement, if at the
time of the termination your employment you are a “specified employee” (as
defined in Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”)) and any payments under this Letter Agreement will result in
additional tax or interest to you under Section 409A, you will not be entitled
to receive such payments until the date which is six (6) months after the
termination of your employment for any reason, other than as a result of your
death or disability (as such term is defined in Section 409A). In addition, if
any provision of this Letter Agreement would subject you to any additional tax
or interest under Section 409A, then the Company shall reform such provision;
provided that the Company shall (x) maintain, to the maximum extent practicable,
the original intent of the applicable provision without subjecting you to such
additional tax or interest and (y) not incur any additional compensation expense
as a result of such reformation.


You shall be an independent contractor of the Company and shall have no
authority (and shall not hold yourself out as having authority) to bind the
Company and shall not make any agreements or representations on the Company’s
behalf without the Company’s prior written consent. You shall be issued a tax
form 1099 by the Company which reflects the applicable amount of any taxable
payments in respect of your consulting services hereunder. There shall be no
withholding or deduction from any amounts payable for such services, and you
shall be solely responsible for, and indemnify and hold the Company harmless in
respect of, the payment of any federal, state, local or other income, payroll
and/or employment taxes. You agree, upon the request of the Company, to provide
any reasonable assistance to the Company that may be required of it to
demonstrate to a

10


    
    

--------------------------------------------------------------------------------



Government Authority that your services under this Letter Agreement qualified as
services by an independent contractor and all appropriate taxes with respect to
any amounts paid hereunder (including but not limited to self-employment and
income tax payments) have been paid.


[Remainder of page left blank. Signature page is the succeeding page.]







11


    
    

--------------------------------------------------------------------------------





    Please indicate your agreement with this Letter Agreement by signing in the
space provided below.


Sincerely,
Ally Financial Inc.
 
 
By
/s/ James J. Duffy
 
Chief Human Resources Officer

Accepted and Agreed:
 
 
/s/ Michael A. Carpenter
Michael A. Carpenter
 
 
Date:
April 7, 2015


Execution Page
M. Carpenter/Ally Financial Letter Agreement




    
    

--------------------------------------------------------------------------------



Exhibit A
MUTUAL RELEASE


         I, Michael A. Carpenter, in consideration of and subject to the terms
and conditions set forth in the letter agreement between Ally Financial Inc.
(the “Company”) and me dated April 7, 2015 (the “Letter Agreement”) to which
this mutual release (the “Release”) is attached, and other good and valuable
consideration, do hereby release and forever discharge the Company and its
current and former officers, directors, partners, members, shareholders,
investors, employees, attorneys, agents, predecessors, successors, affiliates,
assigns and legal representatives (together, the “Company Released Parties”)
from any and all claims, charges, manner of actions and causes of action, suits,
debts, dues, accounts, bonds, covenants, contracts, agreements, judgments,
charges, claims, and demands whatsoever which I, my heirs, executors,
administrators and assigns have, or may hereafter have, against the Company
Released Parties arising out of or by reason of any cause, matter or thing
whatsoever, whether known or unknown, from the beginning of the world to April
7, 2015 (the “Claims”) in connection with my employment or termination of
employment with the Company and its subsidiaries (including any severance pay
claim, provided that Ally does not commit a material breach of the Letter
Agreement or the Release), all employment-related matters arising under any
Federal, state or local statute, rule or regulation or under any principle of
contract law or common law relating to such employment or termination of
employment and any claims of employment discrimination, unlawful harassment or
retaliation claims and employment related claims arising under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the Fair Labor Standards
Act (to the extent allowed by law), 29 U.S.C. § 201 et seq., Age Discrimination
in Employment Act of 1967, 29 U.S.C. § 621, et seq. (the “ADEA Release”), the
Reconstruction Era Civil Rights Act, 42 U.S.C. § 1981 et seq., the Americans
with Disabilities Act of 1993, 42 U.S.C. § 12900 et seq., the Family and Medical
Leave Act of 1990 (to the extent allowed by law), 42 U.S.C. § 12101, et seq.,
the New York State Human Rights Law, N.Y. Exec. Law § 290 et seq., the New York
State Labor Law, N.Y. Labor Law § 1 et seq., and the New York City Human Rights
Law, N.Y.C. Admin. Code § 8-107 et seq.


    Notwithstanding the foregoing, nothing herein shall constitute a release by
me of any of the following:
(a)
any rights I have under the Letter Agreement, including any right to enforce any
of the terms thereof, and any Claim arising from a breach of any of the terms
thereof, and any rights I have under this Release, including any right to
enforce the terms thereof;


13
    
    

--------------------------------------------------------------------------------



(b)
any Claim for payments, benefits or other entitlements, to which I have or will
be entitled under the terms of any compensation or benefit plan, program or
other arrangement maintained by the Company or any affiliate, including without
limitation any incentive or deferred compensation plan, any pension plan or
benefits under any welfare benefit plan (other than the Ally Financial Inc.
Severance Plan and any other severance benefit plan, provided that the Company
does not commit a material breach of the Letter Agreement or the Release);

(c)
any Claim for indemnification I may have under applicable laws, under the
applicable constituent documents (including bylaws and certificates of
incorporation) of the Company, under any applicable insurance policy the Company
may maintain, or under any other agreement with the Company, with respect to any
liability, costs or expenses the I incur or have incurred as a director, officer
or employee of the Company or any affiliate;

(d)
any Claim I may have to obtain contribution as permitted by law in the event of
entry of judgment against me as a result of any act or failure to act for which
I and the Company, or any affiliate of the Company, are jointly liable;

(e)
any Claim that by law may not be released by private agreement without judicial
or governmental review and approval; and

(f)
any Claim that arises after April 7, 2015 (excluding, for the avoidance of
doubt, any Claim relating to the Ally Financial Inc. Severance Plan and any
other severance benefit plan, provided that the Company does not commit a
material breach of the Letter Agreement or the Release); and

(g)
any Claim I have against any of the Company Released Parties solely in my
capacity as a shareholder of the Company.



The Company, on behalf of itself and all other Company Released Parties, does
hereby release, waive and discharge, all known and unknown claims that the
Company Released Parties or any of them have or could assert against you as of
April 7, 2015 relating to your employment, or termination of employment, with
the Company or any affiliate (the “Company Claims”). These released claims
include, but are not limited to, all Company Claims under Federal, state or
local law, tort, contract or any other legal obligation; provided, however, the
Company does not release any of the following claims:
(i)
any Company Claim arising from a breach by you of the terms of the Letter
Agreement or the terms of this Release including any right to enforce the terms
of the Letter Agreement and this Release;


14
    
    

--------------------------------------------------------------------------------



(ii)
any Company Claim that by law may not be released by private agreement without
judicial or governmental review and approval;

(iii)
any Company Claim that arises after April 7, 2015;

(iv)
any Company Claim that the Company or any affiliate may have to obtain
contributions as permitted by law in the event of entry of payment against the
Company or such affiliate as a result of any act or failure to act for which
such company and you are jointly liable; and

any right to enforce any clawback policy of the Company.


I acknowledge that I have been advised to consult with legal counsel. I
acknowledge that I have been provided with the opportunity to review and
consider this Release for twenty-one (21) days from the date it was provided to
me. If I elect to sign before the expiration of the twenty-one (21) days, I
acknowledge that I will have chosen, of my own free will without any duress, to
waive my right to the full twenty-one (21) day period. I understand that I may
revoke the ADEA Release within seven (7) days after my execution by sending a
written notice of revocation to Ally Financial Inc., 1177 Avenue of the
Americas, New York, New York 10036 and by email to
edmond.fitzgerald@davispolk.com, received within the seven-day revocation
period, provided that the remainder of this Release shall be irrevocable.


I acknowledge that I have not relied on any representations or statements not
set forth or referred to in the Letter Agreement or in this Release. Unless
otherwise publicly filed by the Company, I will not disclose the contents or
substance of this Release to any third parties, other than my attorneys,
accountants, immediate family members or as required by law, and I will instruct
each of the foregoing not to disclose the same. I am signing this Release
knowingly, voluntarily and with full understanding of its terms and effects.


         This Release will be governed by and construed in accordance with the
laws of the State of New York. If any provision in this Release is held invalid
or unenforceable for any reason, the remaining provisions shall be construed as
if the invalid or unenforceable provision had not been included.




[Remainder of page left blank. Signature page is the succeeding page.]



15
    
    

--------------------------------------------------------------------------------





         In witness hereof, I have executed this Release this ___day of
                    , 2015.


 
Michael A. Carpenter

    
Acknowledged and Agreed to


Ally Financial Inc.


By:    ________________________
James J. Duffy
Chief Human Resources Officer


Date:    ________________________

Execution Page
M. Carpenter/Ally Financial Mutual Release


    
    